



INTERNAP CORPORATION


AMENDED AND RESTATED 2017 STOCK INCENTIVE PLAN


STOCK GRANT CERTIFICATE


FOR RESTRICTED STOCK GRANTED TO U.S. EMPLOYEES


1.    Award of Stock. Internap Corporation (the “Company”) hereby awards to the
employee (“Participant”) named in the Notice of Grant of Restricted Stock
(“Notice”), a grant of Restricted Stock (“Stock”) for the total number of shares
set forth on the Notice (the “Award”), subject to the terms, definitions and
provisions of the Internap Corporation Amended and Restated 2017 Stock Incentive
Plan, (the “Plan”), which is incorporated herein by reference, and the terms of
this Stock Grant Certificate (the “Certificate”) and Plan Prospectus. Unless
otherwise defined herein, terms not defined in this Certificate shall have the
meanings ascribed to them in the Plan. In the event of a conflict between the
terms and conditions of the Plan and those of this Certificate, the terms and
conditions of the Plan shall prevail.
2.    Terms of Award.
2.1    Performance and Time Vesting. The Award granted to the Participant
hereunder shall become vested on the dates set forth on Annex A (the “Vesting
Date”) provided; that the Participant is employed or providing services to the
Company or its affiliates or subsidiaries on the Vesting Date.
2.2    Lapsing of Restrictions. Subject to the limitations contained herein, the
restrictions on the Award shall lapse, and the Award shall vest, as provided in
the Notice, provided that vesting shall cease upon the termination of
Participant’s status as an employee. The period during which the Stock is
subject to restrictions imposed by the Plan and this Certificate shall be known
as the “Restricted Period.”
2.3    Number of Shares of Stock. The number of shares of Stock subject to the
Award may be adjusted from time-to-time as provided in Section 11 of the Plan.
2.4    Restrictive Legends. The shares issued under the Award shall be endorsed
with appropriate legends determined by the Company.
3.    Effect of Termination of Status. Except as otherwise provided in an
employment, consulting or other written agreement between the Participant and
the Company, if the Participant’s employment with the Company is terminated, the
unvested portion of any Stock (“Unvested Shares”) shall be forfeited without any
consideration to the Participant on the date of termination of service.
4.    Rights as a Stockholder. During the Restricted Period, Participant shall
have all voting, dividend, liquidation and other rights with respect to the
Stock held of record by Participant as if Participant held unrestricted Stock;
provided, however, that the Unvested Shares shall be subject to any restrictions
on transferability or risks of forfeiture imposed pursuant to the Plan, the
Notice or this Certificate. Any noncash dividends or distributions paid with
respect to Unvested Shares shall be subject to the same restrictions as those
relating to the Stock awarded under this Certificate. After the restrictions
applicable to the Stock lapse, Participant shall have all stockholder rights,
including the right to transfer the shares, subject to such conditions as the
Company may reasonably specify to ensure compliance with federal and state
securities laws.
    
5.    No Obligation to Employ. Nothing in this Certificate or the Plan shall
confer on Participant any right to continue in the employ of, or other
relationship with, the Company, or limit in any way the right of the Company to
terminate Participant’s employment or other relationship at any time, with or
without cause.
6.    Taxes and Withholding. The Participant shall be responsible for all income
taxes payable in respect of the Stock. Upon the vesting of any shares of Stock,
the Participant shall be required to pay to the Company, and the Company shall
have the right and is hereby authorized to (a) withhold and deduct from
Participant’s future wages (or from other amounts that may be due and owing to
Participant from the Company), or make other arrangement for the collection of,
all legally required amounts necessary to satisfy any and all federal, state and
local withholding and employment-related tax requirements attributable to the
Stock awarded under this Certificate, including, without limitation, the award
or vesting of, or payments of dividends with respect to, the Stock; or (b)
require Participant promptly to remit the amount of such withholding to the
Company before taking any action with respect to the Stock. Unless the
Compensation Committee provides otherwise, withholding may be satisfied by
withholding common stock to be received having a fair market value equal to such
withholding liability. Unless the tax withholding obligations of the Company are
satisfied, the Company shall have no obligation to issue a certificate for such
shares or release such shares from any escrow provided for herein.
7.    Transferability. Until the restrictions lapse as set forth herein, the
Stock granted under this Certificate may not be sold, pledged, loaned, gifted,
or otherwise transferred in any manner (otherwise than by will or by the laws of
descent and distribution), and may not be subject to lien, garnishment,
attachment or other legal process. In addition, the Participant agrees to comply
with any written holding requirements adopted by the Company for officers or
employees in respect of any Stock.
8.    Interpretation. Any dispute regarding the interpretation of this
Certificate or Plan shall be submitted by Participant or the Company to the
Compensation Committee for review. The resolution of such a dispute by the
Compensation Committee shall be final and binding on the Company and
Participant.
 
9.    Governing Law.  This Certificate shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.
 
10.    Entire Agreement.  The Plan, Notice and Prospectus are hereby
incorporated by reference and made a part hereof. This Certificate, Plan, Notice
and Prospectus constitute the entire agreement of the parties and supersede all
prior undertakings and agreements with respect to the subject matter hereof.


11.    Successors and Assigns. The Company may assign any of its rights under
this Certificate. This Certificate shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Certificate shall be binding
upon Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.
 
12.    Amendments.  This Certificate may be amended or modified at any time only
by an instrument in writing signed by each of the parties hereto.


13.    Clawback/Forfeiture. If the Participant receives any amount in excess of
what the Participant should have received with respect to the Stock for any
reason (including without limitation by reason of a financial restatement,
mistake in calculations or other administrative error), then the Participant
shall be required to repay any such excess amount to the Company upon thirty
(30) days prior written demand by the Compensation Committee. To the extent
required by the Company’s Clawback Policy or applicable law (including without
limitation Section 304 of the Sarbanes Oxley Act and Section 954 of the Dodd
Frank Act), the Stock shall be subject to any required clawback, forfeiture or
similar requirement.


14.    Section 409A. It is intended that the Stock be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, as amended and this
Certificate shall be interpreted consistent therewith. This Certificate is
subject to Section 15.4 of the Plan.


15.    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:


if to the Company:


Internap Corporation
One Enterprise Avenue, N
Secaucus, NJ 07094
Attn: Legal Department – Richard Diegnan, General Counsel
E-mail: legal@INAP.com


if to the Participant, at the Participant’s last known address on file with the
Company.


All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.


16.    Acceptance. By accepting the Notice, Participant acknowledges receipt of
a copy of the Plan, Notice and Prospectus and this Certificate and that
Participant has read and understands the terms and provisions hereof and
thereof, and accepts the Award subject to all the terms and conditions of the
Plan, Notice and Prospectus and this Certificate. Participant acknowledges that
there may be adverse tax consequences upon acceptance of the Award and that
Participant should consult a tax adviser prior to such acceptance or disposition
of Stock regarding the consequences, including the applicability and effect of
all U.S. federal, state and local tax laws. The Company does not provide tax
advice to its employees.


Annex A
Performance and Time Targets for Current Fiscal Year
 
Performance Criteria (50% of the Award)


If EBITDA less Capital Expenditures (i.e. Free Cash Flow) for fiscal year of the
Company equals or exceeds 100 percent (100%) of the EBITDA less Capital
Expenditures Target for such fiscal year, then fifty percent (50%) of the total
Award shall vest as follows: 33 1/3 percent (33.33%) of the Award shall vest
upon the Compensation Committee’s determination that the performance targets
were achieved by the Company (“Achievement Date”), (33.33%) of the Award shall
vest one (1) year from the Achievement Date and the remaining (33.33%) of the
Award shall vest two (2) years from the Achievement Date. If this performance
target is not met, the Award shall terminate, and all shares shall be forfeited
without any further consideration to the Participant. Notwithstanding the
foregoing, in the event of a change of control (as such term is defined in the
Plan) during fiscal year, the Award shall fully vest immediately prior to the
change of control and if the change of control occurs after the end of the
fiscal year and prior to the Vesting Date, the shares with respect to this Award
shall vest immediately prior to the change of control as if the Award would have
vested on the Vesting Date.


Definition of “EBITDA” and “Capital Expenditures”


“EBITDA” as defined in the Board of Directors’ approved budget for the
consolidated Company for the fiscal year.
“Capital Expenditures” as defined in the Board of Directors’ approved budgets
for consolidated Company for fiscal year.


Time Criteria (50% of the Award)


If Participant remains continuously employed by the Company until the Vesting
Date then fifty percent (50%) of the total Award shall vest as follows: 33 1/3
percent (33.33%) of the Award shall vest one year from the grant date, (33.33%)
of the Award shall vest on two (2) years from the grant date and the remaining
(33.33%) of the Award shall vest on three (3) years from the grant date.


Additional Information


The number of Awards vesting on each date shall be rounded up to the nearest
whole number.
In the event of a change in control (as defined in the Plan), any surviving or
acquiring corporation would be required to assume any outstanding award under
the Plan or substitute similar awards. If the surviving or acquiring corporation
does not assume outstanding awards or substitute similar awards, then subject to
the change in control occurring, all outstanding Awards of Participants whose
services with the Company has not terminated would be accelerated in full before
the effective time of the change in control.


In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off, split-up, or other similar change in capitalization or
similar event, the Awards set forth above shall be adjusted by the Compensation
Committee in a proportionate or equitable manner to reflect such event.


1

